WR-38,198-04
                                                                    COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                    Transmitted 5/27/2016 4:00:53 PM
                                                                      Accepted 5/31/2016 8:31:44 AM
                IN THE COURT OF CRIMINAL APPEALS OF              TEXAS                ABEL ACOSTA
                                                                                              CLERK
                             IN AUSTIN, TEXAS
                                                                        RECEIVED
                                                                 COURT OF CRIMINAL APPEALS
                                                                        5/31/2016
                                                )                  ABEL ACOSTA, CLERK

EX PARTE JULIUS MURPHY,                         )
                                                )       WRIT NO. WR-38,198-04
                APPLICANT                       )
___________________ )
                    MOTION FOR ADMISSION PRO HAC VICE

        COMES NOW, Elizabeth C. Lockwood, Esq. ("Movant"), and moves for

admission to appear PRO HAC VICE in the captioned proceeding as counsel for

Applicant, Julius Murphy. I respectfully certify as follows:

        1.      Movant is an attorney and a member ofthe law firm of Hogan Lovells

US LLP, located at 555 Thirteenth Street NW, Washington, DC 20004, telephone

number (202) 637-5600, facsimile number (202) 637-5910, email address

elizabeth.lockwood@hoganlovells.com.

        2.      Local counsel associated with Movant in this matter is Sarah M.

Cummings of Norton Rose Fulbright US LLP, Texas Bar No. 24094609, who has

offices at 2200 Ross Avenue, Suite 3600, Dallas, Texas 75201, telephone number

(214)        855-8000,   facsimile   number     (214)     855-8200,   email     address

sarah.cummings@nortonrosefulbright.com.             Local counsel has filed a motion

stating that Elizabeth C. Lockwood is a reputable attorney and recommends that



                                         - 1-
she be granted permission to participate in the aforementioned proceeding before

the Court. See Attached Exh. "A."

      3.     Movant has not participated or sought to participate in Texas Courts

within the past two (2) years.

      4.     Movant presently is licensed in the following jurisdictions:

             •     District of Columbia
             •     NewYork

      5.     Movant has been admitted to practice before each of the following

federal courts:

             •     United States Court of Appeals for the Fifth Circuit
             •     United States District Court for the Northern District of Indiana
             •     United States District Court for the Eastern District of Texas

      6.     Movant is a member in good standing in each of the jurisdictions and

federal courts identified in the preceding paragraphs.

      7.     Movant has not been the subject of disciplinary action by the Bar or

courts of any jurisdiction in which she is licensed within the preceding five years.

      8.     Movant has not been denied admission to the courts of any State or to

any federal court within the preceding five years.

      9.     Movant is familiar with the State Bar Act, the State Bar Rules, and the

Texas Disciplinary Rules of Professional Conduct governing the conduct of

members of the State Bar of Texas, and will at all times abide by and comply with



                                          -2-
the same so long as such Texas proceeding is pending and said Movant has not

withdrawn as counsel therein.

      10.   Movant attaches as "Exhibit B" the Acknowledgment Letter from the

Board of Law Examiners ofTexas. See Exh. "B."

      11.   Movant respectfully requests to be admitted to practice in the Texas

Court of Criminal Appeals, Austin, Texas for this cause.

      I, Elizabeth C. Lockwood, do hereby swear or affirm under penalty of

perjury that I am the Movant in the above-styled matter, that I have read the

foregoing Motion and know the contents thereof, and the contents are true and

correct to my own knowledge and belief.

      SIGNED this   21 day of May, 2016.
                                               Respectfully submitted,




                                               ELIZABETH C. LOCKWOOD
                                                pro hac vice application pending
                                               HOGAN LOVELLS    US LLP
                                               555 Thirteenth Street NW
                                               Washington, DC 20004
                                               Tel: 202.637.5600
                                               Fax: 202.637.5910
                                               elizabeth.lockwood@hoganlovells.com

                                               Counsel for Julius Murphy



                                        - 3-
                         CERTIFICATE OF SERVICE

      I hereby certify that on this   .2-,1 .day of May, 2016, I served via Federal
Express a true and correct copy of the foregoing pleading, with attached exhibits,

upon opposing counsel, Bowie County District Attorney, Jerry D. Rochelle, and

Assistant Attorney General of Texas, Jefferson David Clendenin.

      Bowie County District Attorney's Office
      Bowie County Plaza
      60 1 Main Street
      Texarkana, TX 75501

      Jefferson David Clendenin
      Assistant Attorney General
      Office of the Attorney General of Texas
      P.O. Box 12548
      Austin, Texas 78711


                                                     Elizabeth C. Lockwood




                                         -4-
EXHIBIT

  A
            IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                         IN AUSTIN, TEXAS


                                               )
EX PARTE JULIUS MURPHY,                        )
                                               )   WRITNO. WR-38,198-04
            APPLICANT                          )
___________________ )
     MOTION OF RESIDENT ATTORNEY SARAH M. CUMMINGS
            REQUESTING ADMISSION PRO HAC VICE
     OF NONRESIDENT ATTORNEY ELIZABETH C. LOCKWOOD

      COMES NOW, Resident Practicing Attorney Sarah M. Cummings of

Norton Rose Fulbright US LLP, 2200 Ross Avenue, Suite 3600, Dallas, Texas

75201, and hereby moves for the admission pro hac vice of Elizabeth C.

Lockwood ("Nonresident Attorney") in the captioned proceeding as counsel for

Applicant, Julius Murphy. The undersigned represents to this honorable Court that

Nonresident Attorney is a reputable attorney and recommends that she be granted

permission to participate in the above-captioned matter before the Court.

      SIGNED this 27th day of May, 2016.




                                        - 1-
                                       Respectfully submitted,

                                         Is/ Sarah M Cummings

                                        SARAH M. CUMMINGS
                                        NORTON ROSE FULBRIGHT US     LLP
                                        2200 Ross Avenue, Suite 3 600
                                        Dallas, TX 75201-7932
                                        Tel: 214.855.8000
                                        Fax: 214.855.8200
                                        Texas Bar No.: 24094609
                                        sarah.cummings@nortonrosefulbright.com

                                       Counsel for Julius Murphy


                        CERTIFICATE OF SERVICE

      I hereby certify that on this 27th day of May, 2016, I served via Federal

Express a true and correct copy of the foregoing pleading upon opposing counsel:

      Jerry D. Rochelle
      Bowie County District Attorney
      Bowie County Plaza
      601 Main Street
      Texarkana, TX 75501

      Jefferson Clendenin
      Assistant Attorney General
      Office of the Attorney General of Texas
      300 W. 15th Street
      Austin, Texas 78701


                                                  Is/ Sarah M Cummings
                                                   Sarah M. Cummings



                                       -2-
EXHIBIT

  B
                             Board of Law Examiners
                              Appointed by the Supreme Court of Texas
                            P.O. Box 13486 * Austin, Texas 78711-3486

                               Acknowledgment Letter
                              Non-Resident Attorney Fee

                                         May 20, 2016



To: Elizabeth Lockwood
Via: elizabeth.lockwood@hoganlovells.com


   According to Texas Government Code §82.0361, lla nonresident attorney
requesting permission to participate in proceedings in a court in this state shall
pay a fee of $250 for each case in which the attorney is requesting to
participate."

  This Acknowledgement Letter serves as proof that the Board of Law
Examiners has received $250 in connection with the following matter:

       Non-resident attorney: Elizabeth C. Lockwood
       Case: WR-38 198-04
       Texas court or body: Texas Court of Criminal Appeals of Texas in Austin
                               Texas
    After satisfying the fee requirement, a non-resident attorney shall file a
motion in the Texas court or body in which the non-resident attorney is
requesting permission to appear. The motion shall contain the information and
statements required by Rule XIX( a) of the Rules Governing Admission to the Bar
of Texas. The motion must be accompanied by this Acknowledgment Letter and
by a motion from a resident practicing Texas attorney that contains the
statements required by Rule XIX(b).

    The decision to grant or deny a non-resident attorney's motion for permission
to participate in the proceedings in a particular cause is made by the Texas court
or body in which it is filed.

    For more information, please see Rule XIX of the Rules Governing Admission
to the Bar of Texas and §82.0361 of the Texas Government Code, which can be
found on the Board's website.

                                              Sincerely,


                                       ~      Susan Henricks
                                              Executive Director